Citation Nr: 9900884	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  97-33 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri

THE ISSUES

1.  Entitlement to service connection for bilateral eye 
disability.

2.  Entitlement to an increased rating for right shoulder 
disability, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for left shoulder 
disability, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for left wrist 
disability, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for emphysema, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to November 
1984.   

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  A hearing was held before a hearing officer at the 
RO in February 1998, and the hearing officer's decision was 
entered the same month.  

The first four issues listed on the title page will be 
addressed in the decision below.  The fifth issue listed on 
the title page will be addressed in a remand appearing at the 
end of the decision.


CONTENTIONS OF APPELLANT ON APPEAL

Concerning his claim for service connection for bilateral eye 
disability, the veteran asserts that he presently has the 
same as a result of exposure to gas fumes and cleaning 
compounds in service in the course of working as a cook.  He 
elaborates that he did not wear glasses at the time he 
entered service but received glasses for the first time 
therein.

Regarding his claims for increased ratings for right shoulder 
disability and left shoulder disability, he avers that, 
relative to each shoulder, he has pain on motion and that the 
motion itself is limited.  He elaborates that his right 
shoulder is the more problematic, owing to greater use.  He 
also indicates that, when he reclines for long durations, his 
shoulders go numb on occasion.

With respect to his claim for an increased rating for left 
wrist disability, he indicates that he wears a brace on his 
left wrist and that he experiences pain if the left wrist is 
either grabbed or bumped.  He also indicates that he 
experiences difficulty if he attempts to engage in lifting 
with his left wrist when not wearing the brace.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veterans claim for 
service connection for bilateral eye disability is without 
legal merit; and that the preponderance of the evidence is, 
in each instance, against an increased rating for right 
shoulder disability, left shoulder disability and left wrist 
disability.   


FINDINGS OF FACT

1.  The veteran suffers from refractive error involving each 
eye.

2.  Current manifestations of service-connected disablement 
referable to either shoulder include complaint of motion-
related pain, with a demonstrated ability to abduct, relative 
to each upper extremity, to a point above the level of the 
shoulder plane.  

3.  Current manifestations of the veterans service-connected 
left wrist disability include pain on motion; the left wrist 
is not fixed in ankylosis.


CONCLUSIONS OF LAW

1.  The veteran does not have an eye disability which is 
amenable to VA compensation benefits.  38 C.F.R. § 3.303(c) 
(1998); Sabonis v. Brown, 6 Vet. App. 426 (1994). 

2.  The criteria for a rating in excess of 10 percent for 
right shoulder disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45 and 
Part 4, Diagnostic Code 5024 (1998).  

3.  The criteria for a rating in excess of 10 percent for 
left shoulder disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45 and 
Part 4, Diagnostic Code 5024 (1998).  

4.  The criteria for a rating in excess of 10 percent for 
left wrist disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45 and 
Part 4, Diagnostic Code 5215 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the second, third and fourth issues 
listed on the title page are, in each instance, well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that these claims are plausible.  The Board is 
also satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Service connection is in effect for impingement syndrome 
relative to each shoulder, for which the RO has, with respect 
to each shoulder, assigned a 10 percent rating under the 
provisions of Diagnostic Code 5024 of the Rating Schedule; 
and for history of left wrist fracture with early 
degenerative changes, rated as 10 percent disabling under 
Diagnostic Code 5215.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of each disability for which entitlement to an 
increased rating is asserted.  The Board has found nothing in 
the historical record which would lead it to conclude that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to these disabilities.  


I.  Bilateral Eye Disability

Concerning his claim for service connection for bilateral eye 
disability, the veteran asserts that he presently has the 
same as a result of exposure to gas fumes and cleaning 
compounds in service in the course of working as a cook.  He 
elaborates that he did not wear glasses at the time he 
entered service but received glasses for the first time 
therein.  In this regard, while the veterans vision was 
unimpaired (i.e., 20/20, bilaterally) when he was examined 
for service entrance purposes in July 1971, he is shown to 
have been given glasses, apparently to aid in reading, in 
October 1983.  Subsequent to service, when the veteran was 
examined by VA in June 1997, the pertinent diagnosis was mild 
hyperopia with presbyopia.  However, the Board would 
emphasize that the veterans hyperopia (i.e., farsightedness) 
comprises refractive error of the eye and, as such, is not a 
disease amenable to compensation within the meaning of 
applicable VA legislation providing for such benefits.  See 
38 C.F.R. § 3.303(c).  Given the foregoing consideration, 
then, and since the law rather than the evidence is 
dispositive of the resolution of this aspect of the appeal, 
the veterans claim for service connection for bilateral eye 
disability is without legal merit and is, accordingly, 
denied.  See Sabonis, supra. 


II.  Impingement Syndrome Involving Each Shoulder

In accordance with Diagnostic Code 5024, the veterans 
impingement syndrome, relative to each shoulder, is rated as 
arthritis, pursuant to Diagnostic Code 5003, on the basis of 
limitation of motion of the shoulder.  Under Diagnostic Codes 
5003-5201, limitation of shoulder motion which is 
noncompensable under Diagnostic Code 5201 warrants a 10 
percent rating.  Pursuant to Diagnostic Code 5201, an 
inability to abduct the arm (whether involving the major or 
minor upper extremity) above the level of the shoulder plane 
warrants a 20 percent rating.  

Regarding his claims for increased ratings for right shoulder 
disability and left shoulder disability, the veteran avers 
that, relative to each shoulder, he has pain on motion and 
that the motion itself is limited.  He elaborates that his 
right shoulder is the more problematic, owing to greater use.  
He also indicates that, when he reclines for long durations, 
his shoulders go numb on occasion.  In this regard, when he 
was examined by VA in June 1997, the veteran indicated that 
he was unable to abduct either arm beyond 90 degrees; on 
physical examination, he was noted to experience pain when he 
had abducted to the point of 67 and 65 degrees on the right 
and left, respectively.  When he was thereafter seen for VA 
outpatient treatment in November 1997, the veteran exhibited 
upper extremity abduction ability to 160 and 120 degrees on 
the right and left, respectively.  

In considering the veterans claims for increased ratings for 
right shoulder disability and left shoulder disability, the 
Board has no reason to dispute his above-stated contention 
relative to experiencing pain on shoulder motion and that the 
motion in each shoulder is itself limited, each of the 
foregoing (i.e., pain and diminished motion) having been 
shown in conjunction with his examination by VA in June 1997.  
Notwithstanding such consideration, however, the Board is of 
the view, relative to service-connected disablement referable 
to either shoulder and in light of the reasoning advanced 
hereinbelow, that an increased disability evaluation is not, 
in each instance, warranted.  In this regard, the Board 
observes that an ability to abduct to a point greater than 90 
degrees (which numerical extent of abduction, i.e., to 90 
degrees, equates with the level of the shoulder plane, see 
38 C.F.R. § 4.70, Plate I (1998)) defeats entitlement to a 20 
percent rating under Diagnostic Code 5201 and, when seen for 
VA outpatient treatment in November 1997, the abduction 
exhibited by the veteran (to 160 and 120 degrees on the right 
and left, respectively) was, in each instance, to a point 
well above the shoulder plane.  (The Board further notes 
that, in a report initially submitted to the Board in October 
1998 bearing on non-VA treatment rendered the veteran the 
same month, he is shown to have exhibited shoulder motion, at 
least on the left, to 105 degrees.)  Given the foregoing, 
then, and in the absence of sufficient limitation of 
pertinent motion (relative to either upper extremity) as to 
warrant an increased (i.e., to 20 percent) disability rating, 
the Board concludes that the preponderance of the evidence is 
against an increased rating for right shoulder disability as 
well as left shoulder disability.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving each shoulder, including general 
functional loss, weakened movement and excess fatigability.  
The Board has also been attentive for indication of loss of 
functional ability, within the purview of 38 C.F.R. § 4.40, 
specifically traceable to pain on use.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the Board finds it 
noteworthy that, when he was seen for VA outpatient treatment 
in November 1997, although the veteran on such occasion 
complained of pain on shoulder motion, he was specifically 
noted, significantly, not to manifest any facial 
grimacing.  In addition, even on the occasion of his 
examination by VA in June 1997, motion-related pain, at least 
on the right, was described by the examiner as being of only 
moderate severity.  The foregoing considerations, in the 
Boards view, militate persuasively against the existence of 
sufficient disablement, relative to service-connected 
disablement involving either shoulder, as to warrant the 
assignment of a higher disability rating predicated on either 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  

The Board has, finally, also given consideration to the 
provisions of 38 C.F.R. § 4.7, which provide that, where 
there is a question as to which of two evaluations should be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  However, the record does not show 
that the actual manifestations of service-connected 
disablement, relative to either shoulder, more closely 
approximate those required for a 20 percent rating than they 
do the disability rating currently assigned either shoulder.  
Accordingly, the Board is unable to identify a reasonable 
basis for a grant of the benefit sought, relative to service-
connected disability involving either shoulder, on appeal.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45 and 
Part 4, Diagnostic Code 5024.  

III.  Left Wrist Disability

Pursuant to Diagnostic Code 5215, wrist motion restricted to 
the point where palmar flexion is limited to in line with the 
forearm warrants a 10 percent rating.  In accordance with 
Diagnostic Code 5214, in the context of this issue on appeal 
(the veteran being right-handed), a 20 percent rating is 
warranted if the wrist is fixed in favorable ankylosis.

With respect to his claim for an increased rating for left 
wrist disability, the veteran indicates that he wears a brace 
on his left wrist and that he experiences pain if the left 
wrist is either grabbed or bumped.  He also indicates that he 
experiences difficulty if he attempts to engage in lifting 
with his left wrist when not wearing the brace.  In this 
regard, when examined by VA in June 1997, on which occasion 
the veteran complained specifically of experiencing 
stabbing discomfort in the wrist of brief duration 
intermittently throughout the day, he exhibited an ability to 
dorsiflex (passively) to 70 degrees.  Active (apparently) 
dorsiflexion was exhibited to 33 degrees.  The pertinent 
examination diagnosis implicated status post left wrist 
fracture with residual arthritis.  

In considering the veterans claim for an increased rating 
for his service-connected left wrist disability, the Board 
acknowledges and, indeed, does not dispute the veracity of 
his complaint relative to experiencing pain on even moderate 
trauma to his left wrist.  In this regard, when he was 
examined by VA in June 1997, the Board is aware that the 
veteran was noted to experience severe discomfort on 
apparently what was not excessive force or palpation to his 
left wrist.  Despite the foregoing consideration, however, 
the Board is of the view, in accordance with the discussion 
set forth hereinbelow, that an increased disability 
evaluation for his left wrist disability is not in order.  In 
this regard, the Board observes that any consideration of 
entitlement to a rating for such disability in excess of that 
presently (i.e., 10 percent) assigned requires that the left 
wrist be locked in ankylosis and the same is clearly not 
shown, given the above-cited motion, relative to the left 
wrist, demonstrated by the veteran on the June 1997 VA 
examination.  Therefore, at least in accordance with the 
schedular criteria set forth above, the Board is of the view 
that an increased rating for his service-connected left wrist 
disability is not warranted.  

The Board is, however, also obliged to consider the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, as pertinent to 
factors, traceable to service-connected disability involving 
the left wrist, including general functional loss, weakened 
movement and excess fatigability.  The Board has also been 
attentive for indication of loss of functional ability, 
within the purview of 38 C.F.R. § 4.40, specifically 
traceable to pain on use.  See DeLuca, supra.   However, the 
Board finds it noteworthy that, at his February 1998 hearing, 
the veteran indicated (after asserting, significantly, that 
his left wrist was not bothering him at that time) that 
overall left wrist function, to include dexterity, was 
generally only compromised when engaging in activities of a 
strenuous nature.  Further, the Board finds it noteworthy 
that, when examined by VA in June 1997, the veteran had only 
moderate pain in the left wrist when (in the course of 
exhibiting maximum motion in such excursion to a slightly 
lesser extent of 70 degrees) exhibiting dorsiflexion to 60 
degrees.  The foregoing considerations, in the Boards view, 
militate persuasively against the existence of sufficient 
disablement, relative to the left wrist, as to warrant the 
assignment of a higher disability rating predicated on either 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  

The Board has also given consideration to the above-stated 
provisions of 38 C.F.R. § 4.7.  However, the record does not 
show that the actual manifestations of service-connected 
disablement, relative to the left wrist, more closely 
approximate those required for a 20 percent rating than they 
do the disability rating currently assigned.   Accordingly, 
the Board is unable to identify a reasonable basis for a 
grant of this aspect of the benefit sought on appeal.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45 and 
Part 4, Diagnostic Code 5215.


ORDER

Service connection for bilateral eye disability is denied.

An increased rating for right shoulder disability is denied. 

An increased rating for left shoulder disability is denied.  

An increased rating for left wrist disability is denied.


REMAND

Service connection is in effect for emphysema, for which the 
RO has assigned a 10 percent rating under the provisions of 
38 C.F.R. Part 4, Diagnostic Code 6603 (1998) of the Rating 
Schedule.

Pursuant to Diagnostic Code 6603, a 10 percent rating is 
warranted for emphysema manifested by Forced Expiratory 
Volume in one second (FEV-1) of 71- to 80-percent predicted 
value, or; the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66- to 
80-percent predicted value.  A 30 percent rating is warranted 
for emphysema manifested by FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
of 56- to 65-percent predicted value.

Concerning his claim for an increased rating for emphysema, 
the veteran asserts that he is obliged to use an inhaler on a 
daily basis.  He also indicates that he cannot walk for more 
than a short distance without experiencing respiratory 
distress including shortness of breath.  In this regard, on 
pulmonary function testing accomplished by VA in June 1997, 
the pre-medication test results included a 
FEV-1 recorded as 77 percent of the predicted normal value 
and a FVC recorded as 83 percent of the predicted normal 
value.  However, the Board observes that such testing (based 
on the chart of the results thereof) apparently did not 
feature any evaluation relative to Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)).  Inasmuch as the latter aspect of pulmonary function 
testing is implicated in the provisions of Diagnostic Code 
6603, which govern the outcome of the veterans appeal for an 
increased rating for his service-connected emphysema, the 
Board is of the view that comprehensive pulmonary function 
testing, preliminary to deciding this issue on appeal, must 
be accomplished.  Further development to facilitate the 
accomplishment of the same is, therefore, specified below.  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to undergo a VA examination, which must 
include comprehensive pulmonary function 
testing [i.e., featuring DLCO (SB) 
evaluation], by specialist in respiratory 
diseases to determine the current 
severity of his service-connected 
emphysema.  Any special diagnostic 
studies, in addition to comprehensive 
pulmonary function testing, deemed 
necessary should be performed.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination.  

2.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.  

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the final issue listed on 
the title page.  

4.  If the lone remaining benefit sought 
on appeal is not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
